Judgment and order affirmed, with costs. Held: 1. That the
conduct of the trial court was such that a reversal thereon would be required, if the record upon this appeal permitted the conclusion that such attitude and conduct had affected the result, but that such a conclusion is not warranted by the merits of the action. 2. The evidence introduced upon the part of the defendant is substantially a confession of negligence by the defendant. The plaintiff is clearly free from the charge of contribution to the injury. Under these circumstances a new trial should be denied. All concurred.